Citation Nr: 0624553	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-15 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to service connection, including as due to 
exposure to Agent Orange, for nodular fibrosis, fat necrosis, 
dystrophic calcification of the upper arms, dyshidrosis of 
the hands, tinea versicolor of the forearms, and forehead 
abnormality, claimed as 'lumps.'


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in August 2002, and a 
substantive appeal was accepted in March 2003.  The Board 
notes that the veteran filled a timely request for an 
extension of the deadline to submit a substantive appeal in 
October 2002.  Thus, the RO accepted the March 2003 
submission of the veteran's substantive appeal.

Certain communications from the veteran are to the effect 
that he believes that VA benefits should be payable for a 
physical disability of his daughter which he believes is due 
to his Agent Orange exposure.  This matter is referred to the 
RO for clarification and any necessary action.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of a 
disability picture generally characterized by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), but is not generally characterized by 
reduced reliability and productivity due to symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; clinically impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.

2.  The veteran's nodular fibrosis, fat necrosis, dystrophic 
calcification of the upper arms, dyshidrosis of the hands, 
tinea versicolor of the forearms, and forehead abnormality 
were not manifested during the veteran's active duty service 
or for many years thereafter, nor are the claimed 
disabilities otherwise related to the veteran's active duty 
service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  Nodular fibrosis, fat necrosis, dystrophic calcification 
of the upper arms, dyshidrosis of the hands, tinea versicolor 
of the forearms, and forehead abnormality were not incurred 
in or aggravated by the veteran's active duty service, nor 
may they be presumed to be incurred in or aggravated by such 
service including due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.

With regard to the claim of entitlement to an increased 
initial rating for the veteran's PTSD, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought in a letter dated May 2001, 
in association with his original claim of service connection, 
and again in a letter dated September 2002.  Since the issue 
in this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which a VCAA letter was duly sent in May 2001), another 
VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 
2003).  However, the September 2002 VCAA letter nevertheless 
provided VCAA notice to the veteran regarding his claim for a 
higher initial disability rating for his service-connected 
PTSD.  Moreover, in both letters the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2001 letter was sent to the 
appellant prior to the August 2001 rating decision.  That 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

With regard to the claim of entitlement to service connection 
for disabilities due to Agent Orange exposure, the Board 
notes that the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought in the September 2002 VCAA letter.  Moreover, this 
letter advised the appellant of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the September 2002 letter was sent to the 
appellant prior to October 2005 and February 2006 
supplemental statements of the case which were issued in 
connection with readjudications of the issue by the RO.  
Thus, the letter effectively provided notice to the appellant 
and provided ample opportunity to benefit from that notice 
prior to the RO's most recent adjudication of the claim.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The May 2001 and September 2002 VCAA letters both notified 
the appellant to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, with regard to the claim 
of entitlement to an increased rating for his service-
connected PTSD, there has been no specific notice of the 
types of evidence necessary to establish the effective date 
of any rating that may be granted.  Also, with regard to the 
claim of entitlement to service connection, there has been no 
specific notice of the types of evidence necessary to 
establish a disability rating or to establish the effective 
date of any rating that may be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in May 2001 and September 2002 
advising the veteran of the need to submit evidence 
demonstrating the nature and etiology of his claimed 
disabilities; the September 2002 letter further advised the 
veteran of the need to submit evidence showing the severity 
of his service-connected PTSD.  Since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to an increased initial rating for the veteran's 
service-connected PTSD, any questions as to appropriate 
effective date to be assigned are rendered moot.  As the 
Board also finds that the preponderance of the evidence is 
against entitlement to service connection for the claimed 
disabilities related to Agent Orange exposure, no rating will 
be assigned and, thus, any questions regarding the assignment 
of such ratings are also rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

I.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board finds that the veteran's PTSD is manifested by 
symptoms that more closely fit the criteria for a 30 percent 
disability rating than those for the next highest rating of 
50 percent.  The veteran's November 2000 VA psychiatric 
examination report indicates diagnoses of chronic PTSD and 
adjustment disorder with depressed mood.  The Board notes 
that, in a July 2002 rating decision, the veteran was denied 
service connection for his adjustment disorder.  These 
disorders together manifest in symptoms which, as indicated 
in the report, include social impairment, anxiety, depressed 
mood, suspiciousness, and chronic sleep impairment.  All of 
these symptoms are contemplated in a 30 percent disability 
rating.  Significantly, the November 2000 VA psychiatric 
examination report indicates that the veteran demonstrated a 
capability to maintain self-care including personal hygiene, 
displayed clear and articulate speech, showed good memory for 
both recent and remote events, and possessed proper 
orientation regarding time, person and place.  The examiner 
noted the veteran's judgment appeared intact, with fair 
insight, introspection, and abstractive skills.

The November 2000 report further reflects that the veteran 
discussed having been able to make a living at his trade for 
20 years.  The report indicates that legal problems and the 
veteran's impending incarceration were the cause of the 
cessation of the veteran's ability to continue his work.  
There is no indication in this report that any psychological 
diagnosis had directly interfered with the veteran's 
occupation or resulted in more than occasional occupational 
impairment with reduced reliability and productivity.  The 
exam report notes that the veteran showed an affable, 
although tense, demeanor with no sign of significantly 
impaired speech and no indication of multiple weekly panic 
attacks.  Intact comprehension was shown, as was intact short 
and long term memory, intact judgment, and intact abstract 
thinking.  There was no evidence of disturbed motivation or 
mood to exceed that which is contemplated by a 30 percent 
disability rating.  

The Board notes that the report does indicate that the 
veteran has experienced notable difficulties with social 
relationships, however social impairment related to the 
veteran's symptoms is contemplated under a 30 percent rating.  
The Board has also observed that the examination report shows 
that the veteran discussed participating in close 
relationships with his mother and his daughter in addition to 
a recent history involving multiple significant relationships 
with romantic partners.  

At this point the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships."  A 71-80 rating 
indicates "If symptoms are present, they are transient and 
expectable reactions to psychosocial stressors...; no more than 
slight impairment in social, occupational, or school 
functioning."  A 81-90 score indicates "absent or minimal 
symptoms..., good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns."

With regard to the GAF scale, the Board also finds it 
significant that the November 2000 examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, but commented 
that the GAF reduction due to PTSD was 25 with the remaining 
reduction of 25 caused by functional impairment due to an 
adjustment disorder and depression unrelated to the PTSD.  
The Board believes this further supports a finding that the 
veteran's disability picture due to the PTSD is fully 
contemplated by the existing 30 percent evaluation. 

Even assuming, for the sake of analysis, that all of the 
veteran's symptoms can be fully attributed to the service-
connected PTSD diagnosis, the Board nevertheless finds that 
this report substantially shows that the veteran's symptoms 
more closely resemble the criteria for a 30 percent 
disability rating than a 50 percent disability rating.  This 
report must be accorded significant probative value as it is 
authored by an expert upon a proper examination of the 
veteran, expresses clear and conclusive clinical findings, 
and reflects the examiner's thorough consideration of the 
veteran's reported history and discussion of symptoms.

A February 2001 mental health evaluation is also of record 
and offers diagnoses of depressive symptoms, avoidant 
personality traits, and self-defeating personality traits in 
addition to PTSD.  The veteran directs the Board to numerous 
statements in the report reflecting the depressed mood, 
feelings of guilt, hopelessness, anxiety and unhappiness 
expressed by the veteran.  The report states that the 
veteran's description of his own symptoms suggest a poor 
memory and concentration problems with an inability to make 
decisions.  However, the objective test results detailed in 
the report are interpreted by the evaluating psychologists as 
indicating "psychological dysfunction of mild to moderate 
severity."  The report indicates that the veteran's PTSD is 
a component of his mild to moderate psychological 
dysfunction, but it does not offer evidence identifying what 
his service-connected PTSD, amidst his other diagnoses, is 
responsible for in the veteran's broad symptomatology.  
Furthermore, the symptoms that are described in the report 
feature depressed mood and anxiety, which are contemplated 
under a 30 percent rating.  There is no persuasive evidence 
in this report to clinically indicate more than occasional 
inabilities to perform tasks, more than weekly panic attacks, 
impaired comprehension, or more than mild memory loss.  The 
Board finds that a 30 percent disability rating contemplates 
"mild to moderate" symptoms as described in this report.  
In any event, there is no clinical focus specifically upon 
the severity of the veteran's PTSD in this report to support 
an increased rating for this particular service-connected 
disability.

The veteran has also repeatedly cited what he describes as 
panic attacks as a manifestation of his PTSD which, he 
contends, demonstrates the requisite severity to warrant a 
disability rating in excess of 30 percent.  He has claimed, 
including in a May 2005 statement, that he suffers panic 
attacks 3 to 4 times per week.  An August 2002 letter 
authored by a family nurse practitioner at the veteran's 
correctional facility presents the observation that "his 
symptoms are usually serious and 3-4 times weekly can be 
considered severe (with minimal triggers)."  However, she 
does not list panic attacks among her list of his specific 
symptoms.  Rather, she lists flashbacks, nightmares, and 
feelings of guilt.  These symptoms are all contemplated by 
the criteria for a 30 percent disability rating.

The record further reflects that in July 2004, the veteran 
reported during a mental health clinical visit that he was 
stable and had no mental health needs.  In a March 2005 
consultation with the same mental health clinician, the 
veteran reported periods of depression and anxiety, but the 
report indicates that he "feels he can control them."  The 
report also stated "[h]e has no major mental health problems 
at this time."

In April 2005, the veteran again visited the mental health 
clinic to report trouble he was having with a new cellmate, 
but he declined to see a psychiatrist.  The veteran reported 
that his cellmate's videogame was triggering PTSD related 
panic attacks, but the veteran described the problem as 
manageable and not requiring treatment.  In a May 2005 
consultation, the veteran reported to the clinic that the 
videogame caused him to experience "flashbacks."  Later 
that month, the veteran again reported "nightmares" 
connected to the game.  By the beginning of June 2005, the 
record reflects that the veteran's cellmate had stopped 
playing the videogame in the veteran's presence.  The records 
of clinical consultations contain no further suggestion of 
panic attacks up through the most recent recorded 
consultation in July 2005.

Although the veteran reports that he suffers from self-
described panic attacks 3 to 4 times per week, the objective 
evidence simply does not offer any clinical indications of a 
regular pattern of such frequent panic attacks which 
sufficiently impair the veteran's function and reliability to 
warrant a 50 percent rating.  The only specific discussion of 
panic attacks comes from the veteran's own characterization 
of his symptoms and, as noted above, the Board cannot rely 
upon lay statements regarding the clinical severity of 
symptoms.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In support of his claim, the veteran has also repeatedly 
argued that his PTSD has impaired his judgment and that the 
severity of this impairment is illustrated by his committing 
the criminal act for which he is currently incarcerated.  The 
veteran has argued that his crime, the sexual abuse of a 
minor, was itself a manifestation of a severe level of 
impaired judgment which can be attributed to his service-
connected PTSD.  The veteran submitted his own sworn 
affidavit indicating that he recalls being told by multiple 
treating professionals that his commission of the above-
mentioned crime was directly related to his PTSD effecting 
his judgment.  However, with one exception, there is no 
documentation in the record of any competent medical opinion 
explaining any clinical relationship between the veteran's 
recent crime and his service-connected PTSD versus other 
contributing causes for his actions.

The one exception, or the single item of competent expert 
evidence which the veteran has provided to show a clinical 
link between the veteran's recent crime and his service-
connected PTSD, is an unsigned letter marked as a draft 
apparently authored by the veteran's treating VA therapists.  
The veteran directs the Board's attention to language in the 
letter which is not included in the signed final draft of the 
letter, which suggests that the signing therapists ultimately 
may not have endorsed the statement.  However, even looking 
past this concern for the sake of the veteran's argument, the 
Board is unable to find that the statement in question 
supports the clinical conclusion that the veteran suggests it 
documents.  The veteran has directed attention to draft 
language which states: "... it is our opinion that the 
stresses at that time of his failing business as well as the 
break up of the relationship with his woman friend could have 
exacerbated his PTSD so as to effect his judgment in the 
relationship with the minor."  Preliminarily, the Board 
notes that this draft statement is speculative in nature, 
expressing a mere possibility rather than any probability.  
More importantly, however, the statement is preceded in the 
draft letter with a clear and conclusive statement that "... 
there is no clear link between his PTSD symptoms and what he 
has described as his legal offense against a minor."  Thus, 
if this draft statement is to be accorded any probative 
weight at all, it would nevertheless offer no significant 
support to the veteran's claim because it specifically 
distinguishes his PTSD symptoms from the veteran's self-
described acts of impaired judgment.

The Board further notes that the November 2000 VA psychiatric 
examination which noted the veteran's judgment to be intact 
took place after the veteran's criminal action and, as 
reflected by that report, the examiner was aware of the 
action in question.  Thus, there is no competent medical 
evidence of record which characterizes the veteran's recent 
crime as a manifestation of severe PTSD symptoms to support 
entitlement to a disability rating in excess of 30 percent.  
To the extent that the veteran himself testifies to this 
effect, the Board notes that although the veteran, as a 
layperson, is competent to provide evidence as to 
symptomatology, he is not competent to provide evidence of 
psychiatric diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The signed version of the June 2001 letter from the veteran's 
VA therapists describes that the veteran's PTSD manifests in 
nightmares which interfere in his sleep, overwhelming 
memories and flashbacks, irritability and periodic rage, 
feelings of guilt, and often withdrawal from social contacts.  
These symptoms, specifically identified as clinically part of 
the veteran's PTSD, do not more closely resemble the level of 
impairment described in the criteria for a 50 percent 
disability rating to warrant an increased rating.  
Significantly, however, the veteran directs the Board's 
attention to a portion of the letter which appears to suggest 
impaired judgment, and the veteran contends that this 
reflects a severity of PTSD which merits a rating in excess 
of 30 percent.  In this regard, the Board notes that the 
letter states in pertinent part, "He, like many people with 
PTSD, is able to cover up these symptoms most of the time ... 
while inside they may be flooded with traumatic memories and 
emotions which ... confuses them so they have difficulty making 
good judgments."  The Board notes that this statement offers 
somewhat less than a clear and conclusive statement of a 
clinical finding pertaining specifically to the veteran's 
PTSD; it essentially states that the veteran is able to 
conceal his symptoms and that PTSD sufferers generally 'may' 
be understood to have trouble making sound judgments.  
Nevertheless, resolving reasonable doubt in favor of the 
veteran, the Board accepts this as a competent clinical 
notation to the extent that it states that the veteran "may 
... have difficulty making good judgments" due to his PTSD.  

The Board must find, however, that this statement standing 
alone is insufficient to warrant entitlement to a disability 
rating in excess of 30 percent for PTSD.  In this regard, the 
extensive psychiatric evidence of record contains no other 
finding of a pattern of clinically impaired judgment linked 
to his PTSD and the November 2000 VA examination expressly 
found no indication of impaired judgment.  Even accepting the 
June 2001 statement as one which specifically describes the 
veteran's case of PTSD, the probative weight of this 
statement is reduced by its ambiguous and non-conclusive form 
featuring the word 'may' and describing how PTSD could 
possibly cause the veteran's emotions to overcome his 
judgment.  With regard to the question of whether the 
veteran's judgment has actually been impaired by PTSD, this 
statement is probatively outweighed by the November 2000 VA 
psychiatric examiner's finding of unimpaired judgment and the 
fact that the rest of the psychiatric record is absent of any 
clear objective findings of clinically impaired judgment due 
to PTSD.

The Board's conclusion on this point is further supported by 
the draft of the June 2001 letter submitted by the veteran, 
as this draft suggests that the authors were unwilling to 
draw a clinical link between the veteran's PTSD and any 
impaired judgment reflected by the veteran's criminal act.  
As the June 2001 statement is not of substantial probative 
value, and as it essentially stands alone against extensive 
evidence which fails to show that the veteran suffers from 
symptoms of the type and severity contemplated in the 
criteria for a 50 percent disability rating, the June 2001 
letter does not establish entitlement to an increased rating 
in this case.

The Board has carefully reviewed and considered the veteran's 
statements, and the statements offered by others in support 
of his claim, regarding the severity of his PTSD and its 
impact upon his functioning.  However, the Board must note 
that while these layperson statements are competent to 
provide evidence regarding apparent symptomatology, they are 
not competent to provide evidence regarding diagnosis or the 
clinical severity of his PTSD.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The Board is unable to find that a 
rating in excess of 30 percent is warranted based upon the 
objective findings of expert psychiatric professionals and 
the objective evidence of record.  A 30 percent rating fully 
contemplates the disability picture depicted by the evidence 
of record.  Although the Board accepts that the veteran's 
PTSD manifests in a degree of occupational and social 
impairment, this kind of impairment is expressly contemplated 
in a 30 percent disability rating.  The record shows that, 
until the events resulting in his incarceration, the veteran 
demonstrated an ability to function in his occupation to earn 
a sustained living and had participated in significant 
relationships with some family members and partners; the 
Board does not find a showing of the severity of impairment 
contemplated by the standards for a disability rating in 
excess of 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected PTSD alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's psychiatric disorder.  
Consequently, the Board finds that the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for 
nodular fibrosis, fat necrosis, dystrophic calcification of 
the upper arms, dyshidrosis of the hands, tinea versicolor of 
the forearms, and forehead abnormality.  The veteran contends 
these current disabilities may have resulted from Agent 
Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. 
§§ 1116, 1154.  However, the Board notes that none of the 
claimed disabilities are included in the list of diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994); see also 
61 Fed.Reg. 57586- 57589 (1996).  Therefore, service 
connection for the claimed disabilities cannot be granted on 
the basis of the presumptive regulations relating to exposure 
to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The Board now turns to whether service connection is 
warranted on a direct basis for nodular fibrosis, fat 
necrosis, dystrophic calcification of the upper arms, 
dyshidrosis of the hands, tinea versicolor of the forearms, 
and forehead abnormality.  The Board has carefully reviewed 
the service medical records for any indication of pertinent 
symptomatology or diagnoses, but finds that there was no in-
service manifestation of any nodular fibrosis, fat necrosis, 
dystrophic calcification of the upper arms, dyshidrosis of 
the hands, tinea versicolor of the forearms, and forehead 
abnormality.  The Board notes that a scar over the left 
eyebrow was noted during a January 1968 examination and again 
at the veteran's November 1971 separation examination.  A 
scar over the right eyebrow was noted at the January 1968 
examination.  The report from the January 1968 examination 
indicates that neither scar was considered to be 
disqualifying or disabling.  No other clinical abnormalities 
were found in either examination, including as pertains to 
the veteran's skin and lymphatics, as pertains to his head 
and face, and as pertains to his upper extremities.

Beyond these examination reports, the service medical records 
reflect that the veteran sought treatment for hay fever 
symptoms in June 1968, left knee pain in May 1970, and a 
right foot injury and the flu in March 1971.  In July 1970, 
the veteran was hospitalized and treated for a fragment wound 
of the right upper posterior chest which resulted from a 
booby trap explosion.  Surgery associated with this injury 
resulted in a surgical scar on the veteran's back which is 
also noted in his November 1971 separation examination.  None 
of these treatment records reveals any findings suggestive of 
nodular fibrosis, fat necrosis, dystrophic calcification of 
the upper arms, dyshidrosis of the hands, tinea versicolor of 
the forearms, or forehead abnormality.

No dermatological conditions or abnormal growths are 
suggested in any of the service records.  The earliest record 
of treatment for any of the aspects of the veteran's service-
connection claim is dated in September 2000, with the first 
diagnoses coming in a November 2000 pathology report, 
approximately 29 years after the veteran's separation from 
service.  The Board notes that VA treatment and 
hospitalization records dating back to 1991 do not show any 
earlier suggestion of manifestation of the claimed 
disabilities.  At a November 2000 VA examination in 
association with this claim, the veteran reported that he 
first began experiencing some of the symptoms 10 years 
earlier, or around 1990.  Even accounting for this, the 
record reflects that approximately 19 years passed between 
the veteran's separation from service and the first 
manifestation of his claimed disabilities.  This lengthy 
period without evidence of manifestation or treatment for the 
veteran's claimed disabilities weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The record is silent as to any pertinent treatment or 
complaints for nearly two decades following service.  
Moreover, there is no competent evidence in the record 
suggesting any causal link between the veteran's claimed 
disabilities and his service.  In this regard, the Board 
notes that the veteran told the November 2000 VA examiner 
that a doctor had suggested that his conditions may be 
related to Agent Orange, but there is no competent medical 
evidence of record making this indication.  The Board is thus 
presented with an evidentiary record which does not show the 
claimed disabilities during service or at the time of 
discharge from service.  The Board acknowledges that, by 
advancing this claim, the veteran himself is asserting that 
his claimed disabilities are causally linked to his service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Because there is no competent evidence suggesting a causal 
link between the veteran's claimed disabilities and his 
service, and because of the length of time following service 
prior to any medical evidence of the claimed disabilities, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for nodular 
fibrosis, fat necrosis, dystrophic calcification of the upper 
arms, dyshidrosis of the hands, tinea versicolor of the 
forearms, and forehead abnormality.  Moreover, service 
connection is not warranted on the basis of exposure to Agent 
Orange as none of the claimed disabilities have been 
determined to be associated with exposure to Agent Orange.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
not warranted.  Entitlement to service connection for nodular 
fibrosis, fat necrosis, dystrophic calcification of the upper 
arms, dyshidrosis of the hands, tinea versicolor of the 
forearms, and forehead abnormality is not warranted.  The 
appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


